                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF ARIZONA



In re                                         )
                                              )               Chapter 7
Tonda Davis                                  )
                                              )              Case No.: 2:21-bk-02685
                                               )
                                Debtor        )



              Declaration of Evidence of Employers’ Payments Within 60 Days


              Attached hereto are copies of all payment advices, pay stubs or other evidence of
               payment received by the debtor from any employer within 60 days prior to the
               filing of the petition;

              Debtor has received no payment advices, pay stubs or other evidence of payment
               from any employer within 60 days prior to the filing of the petition; or

              Debtor has received the following payments from employers within 60 days prior
               to the filing of the petition: $       .


               Debtor declares the foregoing to be true and correct under penalty of perjury.




Dated: 04/13/2021                                     /s/ Tonda Davis
                                                      Signature of Debtor

If attaching pay stubs or other payment advices, it is your responsibility to redact (black out) any
social security numbers, names of minor children, dates of birth or financial account numbers
before attaching them to this document.




 Case 2:21-bk-02685-PS         Doc 3 Filed 04/13/21 Entered 04/13/21 13:04:55                 Desc
                                Main Document    Page 1 of 1
